DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-5, 7-16, and 21 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 02/11/2021 are acknowledged.  Claims 7-16 remain withdrawn, as being drawn to an unelected invention or specie. Claim 1 is amended and new claim 21 is added. Claims under consideration in the instant office action are claims 1-5, 13-16, and newly added claim 21.
 Applicants' arguments, filed 02/11/2021, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Doi (US 2002/0010193) in view of Tanahashi (US 6,525,144).
Rejection
Doi is drawn towards ophthalmic compositions for soft contact lenses comprising a terpenoid as an active ingredient, such as menthol, for enhancing the wettability of soft contact lenses (see abstract; claim 3).  Doi teaches the terpenoid present in an amount of 0.0001 – 0.2% (paragraph 0020).  Doi teaches such compositions adjust for a pH of not less than 5.5 using a buffer such as boric acid (paragraphs 0033, 0034).  Doi teaches such compositions including a solvent such as water, which can be present at an appropriate amount of less than 100% (paragraphs 0035, 0036; see Examples 1, 2).
Doi does not teach a container comprising a resin containing a cyclic olefin. 
Tanahashi is drawn towards norbornene polymers, which can be used in ophthalmic solution containers and lenses (see abstract; col. 23, lines 15-35).  Tanahashi teaches that a thermoplastic elastomer can be incorporated into the norbornene polymer such as an ethylene-propylene elastomer (col. 9, lines 52-60; col. 24, lines 3-11).  Regarding the amendment of claim 1, filed 02/11/2021, Tanahashi teaches polyethylene fibers can be added as filler, such as low density polyethylene and fillers can be formulated in an amount of 0 to 5% (col. 19, lines 15-22; col. 22, lines 12-32).
It would have been obvious to one of ordinary skill in the art to formulate an ophthalmic composition comprising a terpenoid wherein the ophthalmic composition is contained in a container in which a portion or the whole of a part coming into contact with the ophthalmic composition is formed from comprises a resin containing a cyclic olefin, as suggested by Tanahashi, and produce the instant invention.

Regarding the limitation wherein the resin containing a cyclic olefin is 50% or more, McCabe teaches forming lenses with molds comprising ethylene and norbornene (i.e. cyclic olefin) (see Examples 27-35), and it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the amount of norbornene in the resin.  The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.  Furthermore, it is obvious to vary and/or optimize the amount of norbornene provided in the composition, according to the guidance provided by Graham, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Regarding the limitation wherein the content of polyethylene is from 0.001 to SO% by weight based on the total amount of the resin forming the container, Tanahashi teaches polyethylene fibers can be added as filler, and fillers can be formulated in an amount of 0 to 5% (col. 22, lines 12-32).  Even though the range for the polyethylene amount as taught by Tanahashi is not the same as the claimed amounts, Tanahashi does teach an overlapping range of amounts, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05(I).  Furthermore, the determination of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).
	The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.
	Furthermore, no unobviousness is seen in the ratio claimed because once the usefulness of a compound is known to treat a condition, it is within the skill of the artisan to determine the optimum ratio.
Regarding the limitations of wherein a maximum value of light transmittance in a visible light region of wavelengths from 400 to 700 nm of the container and the ophthalmic composition exhibiting suppressed wetting to a resin containing a cyclic olefin, when the composition recitations are met, the desired properties are met, as any component that materially affects the composition and its properties would have to be present in the claim to be commensurate in scope (i.e. claim 1).  Additionally, when the composition is delivered in the same manner as claimed, the effects of the composition would be the same such as the therapeutic profile, as they are a direct result of the components of the composition and the mode of administration which are met by the art, whereby the resulting properties and effects would intrinsically be met. A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.
Response to Arguments


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Doi (US 2002/0010193) and Tanahashi (US 6,525,144) as applied to claims 1-5 and 13-16 above and further in view of Hamilton (US 2005/0247580).
The teachings of Doi and Tanahashi are presented above.
Doi and Tanahashi do not teach a container wherein a bung hole is integrally formed.
	Hamilton is drawn towards packaging for contact lenses (see abstract).  Hamilton teaches that “Soft contact lenses have traditionally been packed in glass vials containing saline and closed with a 'rubber' bung and metal clip.” (paragraph 0002).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to formulate a container wherein a bung hole is integrally formed, as suggested by Hamilton, and produce the instant invention.
	One of ordinary skill in the art would have been motivated to do so since it is conventional practice in the art to formulate containers for contact lenses with a rubber bung and corresponding bung hole as taught by Hamilton, with a reasonable expectation of success absent evidence of criticality of the particular formulation.
	
Conclusion
Claims 1-5, 13-16, and 21 are rejected.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ANDREW P LEE/Examiner, Art Unit 1628         

/SAVITHA M RAO/Primary Examiner, Art Unit 1629